                              UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                      SOUTHERN DIVISION



 ROBIN WIEBERS, and DARIN WIEBERS,                                4:17-CV-04126-RAL

                        Plaintiffs,

                                                        OPINION AND ORDER ON PENDING
         vs.                                                            MOTIONS


 FARMERS       MUTUAL HAIL INSURANCE
 COMPANY OF IOWA,

                        Defendant.




       Plaintiffs Robin Wiebers (Robin) and Darin Wiebers (Darin) (collectively the Wiebers)

sued their insurance carrier Farmers Mutual Hail Insurance Company of Iowa(FMH)after FMH

declined to pay its remaining underinsured motorist (UIM) coverage limit of $50,000 to the

Wiebers. The Wiebers' complaint makes claims for breach of contract, first-party bad faith,

intentional inflietion of emotional distress, breach offiduciary duty, and unfair or deceptive trade

practices, and the Wiebers seek compensatory and punitive damages and attorney's fees. FMH

filed a motion for partial summary judgment. Doc. 16, seeking summary judgment on all claims

except the breach of contract claim, and a motion to bifurcate. Doc. 21, in the alternative to the

extent this Court opts not to grant summary judgment on all non-eontractual claims. For the

reasons explained, this Court grants in part FMH's motion for partial summary judgment and

bifurcates the contract claim for a separate trial preceding any other claim this Court might allow.

I.     Facts
        Robin was driving home from work on June 15, 2016, lawfully fraveling between 45 and

55 miles per hour, when another car, driven by Kerri Ann Latendresse, ran a stop sign and collided

with Robin's vehicle. Doc. 17 at       1-2; Doc. 26 at      1-2; Doe. 27-2 at 20. Robin was badly

injured in the accident and taken by ambulance to a hospital in Sioux Falls. Doc. 17 at ^ 3; Doc.

26 at Tf 3; Doc. 27-2 at 6.

        An emergency room doctor diagnosed Robin with a fractured right ankle and a broken rib.

Doc. 32-1 at 1; Doe. 17 at ^ 3; Doc. 26 at ^ 3; Doe. 27-2 at 5. The ankle had punctured Robin's

skin and she would later testify that the injury was "extremely, extremely painful." Doc. 27-2 at

7; see also Doc. 32-1 at 1. Robin underwent surgery on her ankle, with metal hardware being,

inserted to repair the fracture. Doc. 26 at Tf 3; Doe. 27-2 at 6-7, 11. Robin took prescription pain

medication for two weeks after the accident and ibuprofen thereafter to control her pain. Doe. 26

at ^ 3; Doc. 27-2 at 8-10. Robin missed a full month from her job as an assistant dean at the

University of South Dakota's School of Education and had to use a wheelchair, scooter, and

crutches to get about during her recovery. Doe. 26 at^ 3; Doe. 27-2 at 3, 7-8, 27. Robin's family

doctor eventually prescribed medication for what she suspected was arthritis in Robin's right

ankle. Doe. 26 at ^ 3; Doc. 27-2 at 10. Robin testified that in the summer of2017, approximately

one year after the accident, she still had "chronic" and "constant" ankle pain as well as difficulty

going up and down steps and walking on uneven ground. Doc. 26 at 13;Doc. 27-2 at 11. In short,

Robin testified to life-altering injuries from the car accident.

        Robin also testified that the accident injured her neck, causing her pain in the neck and

shoulder area and numbness in her fingers. Doe. 26 at ]f 3; Doc. 27-2 at 5, 17-18. She had some

injections for neck pain in October 2016, but at least through August 2018 appears not to have

received any treatment for her neck since October 2016. Doe. 26 at ]f 3; Doe. 27-2 at 18-19.
        At the time of the accident, Progressive Northern Insmance Company (Progressive)

insured Latendresse, with liability limits of$250,000. Doc. 17 at 13; Doc.26 at 13. The Wiebers

had $300,000 in UIM coverage with FMH. Doc. 17 at ^ 3; Doc. 26 at 13. Under South Dakota

law,"[ujnderinsured motorist coverage allows the insured to collect the amount of that insured's

own coverage less the amount ofthe tortfeasor's liability coverage." Kirchoffv- Am. Cas. Cn of

Reading,997 F.2d 401,402 n.2(8th Cir. 1993)(cleaned up and citation omitted); SDCL § 58-11-

9.5. Accordingly, FMH's UIM exposure was $50,000—^the $300,000 UIM coverage limit minus

the $250,000 liability limit ofProgressive.

       Kevin Templeton, an FMH claims adjuster, called Robin on June 21,2016. Doc. 17 at^ 6;

Doc. 26 at Tf 6. He notified her ofthe $10,000 medical payment benefit under the FMH policy and

began adjusting the property damage claim. Doc. 17 at]f 6; Doc.26 at 16. FMH received medical

bills for Robin on July 13,2016,and paid the $10,000 medical payment benefit to Sanford Hospital

the next day. Doc. 17 at ]f 7; Doc. 26 at^ 7. FMH's file reflects that it had over one hundred pages

of Robin's medical records by July 14, 2016. Doc. 26 at 17; Doc. 27-7.

       Deborah Beeler, another FMH claims adjuster, contacted Robin on July 18, 2016, to

discuss the lo^n on her damaged vehicle. Doc. 17 at ^ 8; Doc. 26 at ^ 8. Beeler investigated the

matter and contacted Wells Fargo that day to obtain a pay-off amount. Doc. 17 at ^ 8; Doc. 26 at

I 8. On July 20, 2016, FMH issued a check to Wells Fargo to pay off the vehicle loan and sent

another check to Robin for her equity in the vehicle. Doc. 17 at ^ 8; Doc. 26 at ^ 8.

       Robin called Beeler on August 16, 2016, to discuss the claims process. Doc. 17 at ^ 9;

Doc. 26 at ]f 9. She was concemed that her own health insurance carrier was pajdng her medical

bills, but Beeler assured her that this was normal, and that the health insurance carrier would be

reimbursed through subrogation. Doc. 17 at 110; Doc. 26 at       9-10; Doc. 20-1 at 8. Robin said
she was confused by the claims process and not sure whether she needed an attorney, and Beeler

explained that hiring an attorney was Robin's choice. Doe. 17 at Tf 11; Doc. 26 at ]f 11; Doc. 20-1

at 8. FMH's claims notes from this discussion show that Robin had signed a HIPPA authorization^

(presumably not for FMH)by August 16, 2016. Doc. 26 at Tf 9; Doc. 20-1 at 8. The notes from

August 2016 also show that FMH knew Progressive's limits were $250,000 and that Robin's

medical bills were at least $72,558.26, but might be as much as $140,000. Doc. 26 at 9; Doc.

20-1 at 7-8.


       After the Wiebers retained counsel, the Wiebers' attorney on November 14, 2016, sent a

letter to FMH that began:

                       I am representing Robin and Darin Wiebers concerning
               Robin's motor vehicle accident on June 15, 2016. Although I am
               seeking confirmation, it is my understanding that the responsible
               driver, Kerri Latendresse, had insurance with Progressive Northern
               Insurance Company with limits of $250,000. Perhaps you have
               aheady confirmed those limits.
                       It is also my understanding that there is available from your
               company an additional $50,000^ in underinsured motorist coverage.
               Please confirm that UIM coverage.

Doc. 20-2 at 1. The letter then detailed the Wiebers' damages, including roughly $87,000 in past

medical expenses,$6,254.06 in lost income, and prejudgment interest on those amounts. Doc. 20-

2 at 2-3; Doc. 17 at ^ 12; Doc. 26 at    12. Describing Robin's injuries as "life changing," the

Wiebers' attorney predicted that a jury would award her "several hundred thousand dollars" for

pain and suffering and loss of enjoyment of life. Doc. 20-2 at 3. As for future damages, the


^Beeler's claims notes state:"She[meaning Robin] has not signed any release from Progressive at
this time. She has signed a HIPPA authorization." Doc. 20-1 at 8. The record is unclear for what
entity a HIPPA authorization was signed,but Robin's counsel's letter of March 10,2017,indicates
at that time Robin was willing to provide an authorization for release of medical records to FMH
as she had provided to Progressive. Doc. 20-5.
Tifly thousand dollars represented the extent of FMH's UIM exposure under South Dakota law
because Latendresse had $250,000 in liability insurance and the Wiebers had $300,000 in UIM
coverage. S^ SDCL § 58-11-9.5; Kirchoff 997 F.2d at 402 n.2.
attorney wrote that Robin had suffered a disk injury in her neck and had been told that there "is

the likelihood of future surgery." Doc. 20-2 at 4. He also claimed that Robin would need ankle

surgery, either to remove the hardware or replace her ankle. Doc. 20-2 at 4. Although the attorney

had yet to obtain estimates for Robin's future medical expenses, he opined that the cost of neck

surgery, hardware removal, and a potential ankle replacement could range anywhere from

$100,000 to $225,000. Doc. 20-2 at 4. The attorney included records from Robin's health insurer

with the letter, but did not provide any medical or lost income records. Doc. 17 at ]f 12; Doc. 26

at ^ 12. The letter concluded with the following paragraph:

               I am attempting to confirm payment of the policy limits by
               Progressive National Insurance Company. Please confirm,that I am
               willing to accept those policy limits on behalf of your insured and
               that you will also pay your underinsured motorist limits. Again, I
               don't think there is any question under good faith and fair dealing
               that those UIM limits are due and owing. I would hope to hear back
               from you regarding payment ofthose limits within the next 20 days.

Doc. 20-2 at 4. FMH did not respond to the November 2016 letter despite the attorney's request

that it do so within twenty days. Doc. 26 at Tf 12; Doc. 20-2 at 4.

       Beeler wrote a claims note in December 2016 recognizing that Robin's attorney had

requested $50,000 in UIM coverage. Doc. 20-1 at 5. The note also stated: "Adjust Collision

reserve from $90.48 to $0.00. Increase the sub reserve for colhsion to $12,000 and sub medpay

for $10,000.00. Increase BIUI to $50,000 based on the medical bills, lost wages, out of packet

[sic] expenses and general damages." Doc. 20-1 at 5. In Robin's view, this note shows that FMH

realized that her damages would exceed Progressive's liability coverage. Doc. 25 at 6. FMH

disagrees, asserting that the note reflects "an adjustment of the reserves because of how South

Dakota allocates UIM coverage with a credit for the underlying policy limits." Doc. 30 at 4. FMH
filed an affidavit from Beeler saying that she had simply increased the reserves and that the

reserves "are not an indication of what a case is worth or valued at." Doc. 31 at ^ 2.

        The Wiebers' attorney sent FMH a letter on January 31, 2017, explaining that Progressive

would pay Robin the $250,000 policy limits if FMH approved this settlement and waived its

subrogation claim under the Schmidt/Clothier procedure.^ Doc. 17 at ]f 13; Doc. 26 at ]f 13; Doc.

20-3 at 1. He wrote that FMH had thirty days to either pay its UIM limit or substitute its draft for

the payment from Progressive. Doc. 20-3 at 1. If FMH did neither, the Wiebers' attorney

explained,"we will proceed as though you have waived your right of subrogation, and we will

have our clients execute a full Release with the tortfeasor, Kerri Latendresse." Doc. 20-3 at 1-2.

        Beeler wrote the Wiebers' attorney on February 8, 2017, requesting copies of all medical

bills and records concerning the accident and documentation supporting the lost wages claim. Doc.

17 at ^ 14; Doc. 26 at ^ 14; Doc. 20-4. She explained that FMH needed this information before it

could decide whether to waive its subrogation rights. Doc. 20-4.

       The Wiebers' attorney did not respond to Beeler until a March 10, 2017 letter. Doc. 17 at

^15; Doc. 26 at^ 15; Doc. 20-5. He wrote that Robin would sign a medical authorization ifFHM

sent one, even though he had already provided FMH with information about Robin's bills and

damages in his November 2016 letter. Doc. 17 at Tf 15; Doc. 26 at 15; Doc. 20-5. He also asked



^The Schmidt/Clothier procedure derives its name from a Minnesota Supreme Court decision
which sought to balance the rights and interests of an insurance carrier and an insured seeking
UIM benefits from the insurance carrier. Tripp v. W. Nat'l Mut. Ins. Co.. 664 F.3d 1200, 1203
n.2 (8th Cir. 2011). Because of its subrogation rights against tortfeasors who caused a motor
vehiele accident, an insuranee carrier with UIM exposure is entitled to receive notice from the
insured ofany proposed settlement or resolution that may eompromise subrogation rights. Id The
insurance carrier then has the choice to consent to the resolution or to substitute its own check
thereby paying the insured the underlying liability limits. Id, If the insurance carrier substitutes
its check, it preserves subrogation rights against the imderin^^ured motorist and the motorist's
liability carrier. Id South Dakota has adopted the Schmidt/Clothier procediwe. Id; Dziadek v.
Charter Oak Fire Ins. Co.. 213 F. Supp. 3d 1150, 1163 n.7(D.S.D. 2016).
                                                 6
FMH to decide whether to waive subrogation or substitute its draft. Doc. 17 at 115; Doc. 26 at T[

15; Doc. 20-5.

       Beeler emailed the Wiebers' attorney on March 16,2017, writing that she was considering

the March 10 letter but that she had not been able to gather the necessary decision makers because

it was the week ofspring break. Doc. 17 at 16; Doc. 26 at Tf 16; Doc. 20-6. On March 23, 2017,

Beeler forwarded a medical authorization and a letter stating that FMH would waive its "medpay

subrogation right" and that the Wiebers could accept the settlement with Progressive. Doc. 17 at

^16; Doc. 26 at^f 16; Doc. 20-7.

       The Wiebers' attorney emailed Beeler on April 3, 2017, asking her to confirm that FMH

agreed to waive all of its subrogation rights, not just the medpay subrogation right Beeler

mentioned in her March 23 letter. Doc. 27-3; Doc. 26 at^ 16. He also noted that he was attaching

Robin's medical records and bills that Progressive had gathered. Doc. 27-3; Doc. 26 at ]| 16.

Beeler confirmed the following day that FMH waived all of its subrogation rights. Doc. 20-15.

Doc. 17 at ^ 17; Doc. 26 at ^ 17. Thus, the waiver of FMH's subrogation rights and right to

substitute its draft occurred about 65 days after the January 31,2017 notice of Progressive having

tendered liability limits, and that time included a 30-day delay in the Wiebers' attorney responding

to FMH's February 8, 2017 letter.

       FMH received Robin's medical authorization on April 17, 2017, along with a letter fi"om

the Wiebers' attorney opining that the medical records he had forwarded should be enough for

FHM to resolve Robin's UIM claim. Doc. 17 at ^ 18; Doc. 26 at ^ 18; 20-8. Beeler replied by

email, explaining that FMH was reviewing Robin's records and would get back to her attorney

once this was done. Doc. 17 at ^ 18; Doc. 26 at ]f 18; 20-8 at 4.
       On April 20, 2017, FMH sent Robin's medical records to ReMed Casualty Consultants

(ReMed)for a nurse to review. Doe. 17 at ]f 19; Doe. 26 at ^ 19. The ReMed nurse replied the

next day, saying that she needed some additional records to complete the review hut that the

records she did have showed a "high prohahility" of arthritis in the ankle and that future surgery

could be necessary.'^ Doe. 17 at ^ 20; Doc. 26 at   19-20; Doc. 20-1 at 3.

       Beeler wrote the Wiehers' attorney on May 11, 2017, explaining that FMH was still

gathering Robin's medical records for the review. Doc. 17 at ^ 21; Doc. 26 at ^ 21; Doc. 20-9.

The Wiehers' attorney emailed Beeler that same day, saying that the Wiehers had given FMH

ample opportunity to review the claim and asking whether litigation would be necessary. Doe. 26

at ^ 16; Doe. 27-3 at 3.

       On June 1, 2017, ReMed informed FMH that it had now gathered the necessary medical

records and that its review should be complete by June 23,2017. Doc. 17 at^22-23; Doc. 26 at

   22-23; Doc. 20-1 at 2. Beeler updated the Wiehers' attorney on the status of Robin's claim that

same day. Doc. 17 atf 23; Doc. 26 at ^ 23; Doc. 20-1 at 2.

       FMH received the ReMed review on June 26, 2017. Doc. 17 at ^ 24; Doc. 26 at^ 24; Doc.

20 at ^ 21. ReMed stated that Robin had past medical bills of approximately $87,000 and an

estimated wage loss of $6,254.06, although the Wiehers had not provided any documents from

Robin's employer verifying her salary and the dates she missed. Doe. 17 at Tf 24; Doc. 26 at ^ 24;

Doc. 20-11 at 5, 10. ReMed predicted that Robin could incur $46,000 in future medical expenses

($6,000 for removal ofthe hardware from her ankle and $40,000 for an ankle fusion surgery)^ and


'^One of Robin's briefs to this Court advised that surgery to remove the hardware from her ankle
was scheduled for May 21, 2019. Doc. 25 at 4.
^The ReMed report does not say whether the $46,000 in future medical expenses represents the
full cost of the potential surgeries or the contractually discounted amount Robin's insurer would
pay. On June 18, 2019, Robin filed a letter from Sanford Health estimating that the surgery to
remove the hardware from her ankle would cost $14,284. Doc. 35-1. Robin averred that this

                                                8
a future wage loss of $2,500.^ Doc. 17 atf 24; Doe. 26 at ^ 24; Doc. 20-11 at 6; Doc. 20-1 at 2.

RcMcd's future medical expense prediction did not include expenses for future neck surgery. Its

nurse opined that preexisting degenerative issues caused Robin's neck problem, although she

acknowledged that the accident could have caused a "short-term" aggravation of Robin's pain.

Doc. 20-11 at 5. Altogether, the past and future medical bills and past and estimated future lost
                                                       J




income totaled $141,709.62.

          Beeler states that she and her supervisor Marty Mortvedt reviewed the ReMed report and

the documents provided by the Wiebers. Doc. 17 at ^ 25; Doc. 26 at 25; Doc. 20 atf 22. They

concluded that Robin's UIM claim was worth less than the $260,000 the Wiebers had received

from Progressive and FMH's waiver of the $10,000 medical payments. Doc. 17 at ^ 25; Doc. 26

at .Tf 25; Doc. 20 at^ 22. They based this decision on medical records from late July 2016 showing

that the right ankle was in alignment and healing, imaging studies of Robin's neck from August

2016, and the ReMed nurse's opinion that Robin's neck problem stemmed from preexisting

degenerative issues. Doc. 17 at ^ 26; Doc. 26 at ^ 26; Doc. 20 at ^ 22; Doc. 20-11 at 5.

          Beeler informed the Wiebers ofFMH's decision in a June 26,2017 letter. Doc. 17 at T|27;

Doc. 26 at ^ 27; Doc. 20-12. She Avrote that while Robin's medical bills totaled nearly $87,000,

the "related charges" for the accident were only $43,548.46 after "contractual adjustments." Doc.

17 at T| 27; Doc. 26 at Tf 27; Doc. 20-12. This reference to "contractual adjustments" apparently

came from the ReMed report, which stated that Robin's medical insurer had paid only $43,548.46


amount does not inelude the cost of physical therapy she will need after the surgery and that her
health insurer will not pay for the surgery or any other treatment for her ankle until she exhausts
the settlement she received. Doc. 35 at 2-3. Of course, FMH did not have this estimate from
Sanford Health back when it was evaluating Robin's claim for UIM benefits.
®The parties agree that the ReMed report estimates a future lost income of$2,500, Doc. 17 at 124,
Doc. 26 at ]f 24, although that is not apparent from the ReMed report. Notation of estimate ofthe
$2,500 in ftiture lost ineome does appear in Beeler's elaims notes describing the report. Doc. 20-
1 at 2.
in medical bills because of agreements for discounts with Robin's healthcare providers. Doe. 20-

11 at 6-10. Beeler concluded the letter by writing "[w]e certainly understand the ineonvenience

this aceident may have caused; however, based on the expenses reported, potential charges, and

the settlement from Progressive, we feel the bodily injury settlement of$250,000 with Progressive

fully eompensates your client for her injuries and ineonveniences." Doc. 20-12.

       The Wiebers' attorney sent FMH a letter on July 6,2017, threatening litigation ifFMH did

not reeonsider its position. Doc. 17 at^28; Doc. 26 at^28; Doc. 20-13. Beeler replied on August

30, 2017, advising that FMH had not changed its position but that it was "offering the Arbitration

clause" in the policy since the parties disagreed. Doc. 17 at ^ 29; Doc. 26 at ^ 29; Doc. 20-14.

The Wiebers' attorney responded that arbitration provisions in insurance contraets are

unenforceable and that the Wiebers would proeeed with litigation. Doc. 26 at 29; Doc. 27-3 at

4.


        The Wiebers filed this suit in mid-Septemher 2017, alleging elaims for breach of contract

(Count I); bad faith (Count II); intentional infliction of emotional distress (Count III); breach of

fiduciary duty(Count IV); unfair or deceptive trade practiees(Count V); punitive damages(Count

VI); and attomey's fees (Count VII). Doe. 1. FMH moved for summary judgment on Counts II

through VII, but not on Coimt I. Doc. 16. It also moved to bifureate Count I from Counts II

through VII if any of Counts II through VII survived summary judgment. Doe. 21.

n.      Analysis

        A. Summary Judgment Standard

        Under Rule 56(a) of the Federal Rules of Civil Proeedure, summary judgment is proper

when "the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). On summary judgment, the


                                                 10
evidence is "viewed in the light most favorable to the nonmoving party." True v. Nebraska. 612

F.3d 676, 679 (8th Cir. 2010)(quoting Cordrv v. Vanderbilt Mortg. & Fin.. Inc.. 445 F.3d 1106,

1109(8th Cir. 2006)). There is a genuine issue of material fact if a "reasonable jury[could] return

a verdict for either party" on a particular issue. Maver v. Countrywide Home T,nans 647 F.3d

789, 791 (8th Cir. 2011). A party opposing a properly made and supported motion for summary

judgment must cite to particular materials in the record supporting the assertion that a fact is

genuinely disputed. Fed. R. Civ. P. 56(c)(1); Gacek v. Owens & Minor Distrib.. Inc.. 666 F.3d

1142, 1145 (8th Cir. 2012). "Mere allegations, unsupported by specific facts or evidence beyond

the nonmoving party's own conclusions, are insufficient to withstand a motion for summary

judgment." Thomas v. Corwin. 483 F.3d 516, 527(8th Cir'. 2007). Summary judgment is not "a

disfavored procedural shortcut, but rather... an integral part ofthe Federal Rules as a whole, which

are designed 'to secure the just, speedy and inexpensive determination of every action.'" Celotex

Com. V. Catrett. 477 U.S. 317, 327(1986)(quoting Fed. R. Civ. P. 1).

       B. Count II: Bad Faith


       First-party bad faith is an intentional tort that"typically occurs when an insurance company

consciously engages in wrongdoing during its processing or paying of policy benefits to its

insured." Hein v. Acuity. 731 N.W.2d 231, 235 (S.D. 2007). The oft-repeated test for bad faith

under South Dakota law requires the plaintiff to show (1) an absence of a reasonable basis for

denial of policy benefits; and (2) knowledge or a reckless disregard of the lack of a reasonable

basis for the denial. Phen v. Progressive N. Ins. Co.. 672 N.W.2d 52, 59(S.D. 2003); Anderson

V. W. Nat'l Mut. Ins. Co.. 857 F. Supp. 2d 896, 903—04(D.S.D. 2012). Despite the phrasing of

this test, first-party bad faith claims in South Dakota "can extend to situations beyond mere denial

of policy benefits." Dakota. Minn. & E. R.R. Com, v. Acuitv. 771 N."W.2d 623,629(S.D. 2009)


                                                11
(citation omitted). "A bad faith claim in South Dakota may be based on a failure to comply with

a duty under the insurance contract, but still must involve an insurance company consciously

engaging in wrongdoing." Anderson, 857 F. Supp. 2d at 904(cleaned up and citations omitted);

see also Hein, 731 N.W.2d at 235 ("[A] frivolous or unfounded refusal to comply with a duty

under an insurance contract constitutes bad faith.").

       An insurer has a reasonable basis for denying benefits—and therefore cannot be liable for

bad faith—if the claim is "fairly debatable" in either law or fact. Dakota, Minn. & E. R.R., 771

N.W.2d at 630 ("If an insured's claim is fairly debatable ... an insurer cannot be said to have

denied the claim in bad faith." (citation omitted)); Phen, 672 N.W.2d at 59 (explaining that an

insurance company is liable for bad faith "only where it has intentionally denied (or failed to

process or pay) a claim without a reasonable basis"). The "fairly debatable" standard focuses "on

the existence of a debatable issue, not on which party was correct." Dakota, Minn.& E. R.R., 771

N.W.2d at 630 (citation omitted). Thus, an insurer is not guilty of bad faith simply because its

decision to deny benefits was mistaken. Id; Isaac v. State Farm Mut. Auto. Ins. Co., 522 N.W.2d

752, 759 (S.D. 1994)("Bad faith actions . . . must be predicated on more than the negligence of

another."). Whether an insurer acted in bad faith is "determined based upon the facts and law

available to the insurer at the time it made the decision to deny coverage." Dakota, Minn. & E.

R.R.. 771 N.W.2d at 629(cleaned up and citation omitted). This question ofbad faith is generally

one for the finder offact. Id at 629-30.

        The Wiebers assert that FMH's"failure to investigate"is the"crux oftheir bad faith claim."

Doc. 25 at 15. They argue that FMH's conclusion would have been different had it "properly

investigated their claim and considered all proper elements of damages." Doc. 25 at 15. An

insurer's flawed investigation and consideration of a claim may justify a bad faith claim.


                                                 12
Hammonds v. Hartford Fire Ins. Co.. 501 F.3d 991,996(8th Cir. 2007); Dakota. Minn. & E. R.R..

771 N.W.2d at 630 (explaining that the insurer's investigation is relevant to deciding whether a

claim is fairly debatable); see also id. at 629("Bad faith conduct may include the failure to conduct

a reasonable investigation concerning the claim."); Blanchard v. Mid-Centurv Ins. Co.. 933

N.W.2d 631, 637 (S.D. 2019)("First-party bad faith may also extend to situations beyond mere

denial ofpolicy benefits, including the failure to conduct a reasonable investigation as required by

the insurance contract."(cleaned up and citation omitted)); Zochert v. Protective T.ife Ins. Co.. 921

N.W.2d 479,487(S.D. 2018)("Insurers must make a reasonable investigation ofinsurance claims

before denying benefits."). For instance, courts will infer that the insurer knew of or recklessly

disregarded the lack of a reasonable basis when the insurer is "indiff[erent] to facts or to proofs

submitted by the insured." Zochert. 921 N.W.2d at 490 (citation omitted). By the same token, a

claim may not be fairly debatable if"an insurer conducted an inadequate investigation of a claim,

and, by doing so, failed to locate information indicating that the plaintiff was entitled to benefits."

Anderson. 857 F. Supp. 2d at 904. And "[t]he same would be true if the insurer's reasons for

questioning the validity of the plaintiff's claim, or arguing that the claim was fairly debatable,

stemmed from the insurer's failure to investigate the claim." Id at 904—05.

       The Wiebers argue that FMH acted in bad faith because: 1)FMH's own notes reflect that

FMH believed Robin's damages would exceed the liability coverage; 2)FMH never interviewed

Robin or asked her to submit to an independent medical examination (IME); 3) FMH used the

discounted amounts of Robin's medical bills rather than the face value a jury would consider; and

4)FMH failed to consider other allowable items of damages including pain and suffering, loss of

enjoyment of life, aggravation, disability and disfigurement, future lost wages, loss of earning

capacity, and loss of consortium. Doc. 25 at 16-17.



                                                  13
       These assertions do not necessarily establish bad faith under the eireumstances. First,

Beeler's claims notes may or may not show that Beeler thought Robin's claim was worth more

than Progressive's limits ofliability. Again, Beeler's note at issue stated "Adjust Collision reserve

from $90.48 to $0.00. increase the sub reserve for collision to $12,000 and sub medpay for

$10,000.00. Increase BIUI to $50,000 based on the medical bills, lost wages, out of packet [sic]

expenses and general damages." Doe. 20-1 at 5. Beeler filed an affidavit after the Wiebers

responded to FMH's motion for summaryjudgment explaining that she was increasing the reserves

"based on the medical bills, lost wages, out of pocket expenses and general damages. I was still

waiting for niedical records and other information from the Wiebers at this time. Obviously,

reserves are not an indication of what a case is worth or valued at." Doe. 31 at ^ 2. Reserves may

be relevant and admissible evidence,' but do not necessarily reflect valuation of a claim. Silva v.

Basin W.. Inc., 47 P.3d 1184, 1189(Colo. 2002)(en banc)("[A] particular reserve amount does

not necessarily reflect the insurer's valuation ofa particular claim."); Stephen S. Ashley,Bad Faith

Actions: Liability & Damages § 10:31 (2d ed. updated October 2019)(explaining that the amount

of a reserve "is supposed to reflect the adjuster's best estimate ofthe eventual cost ofthe claim to

the" insurer, and that "[w]ith a new claim, the adjuster's estimate is little more than a guess"); jd

(explaining that reserves set early in the claims process "constitute an opinion based on almost

pure speculation"); see also Anderson. 857 F. Supp. 2d at 907-908 (evidence that insurer had

offered to settle for less than it reserved on the plaintiffs UIM claim did not prevent summary



'This Court has explained that "[ejvidence related to reserves is generally relevant because the
failure of an insurer to offer a reasonable amount to settle a claim, on a claim of bad faith breach
ofduty, might be evidenced by the insurer's setting aside a substantially greater amount ofreserve
for that claim." Burke v. Ability Ins. Co.. 291 F.R.D. 343, 349 (D.S.D. 2013)(cleaned up and
citation omitted); see also Kirchoff. 997 F.2d at 405 (holding that the district court did not abuse
its discretion by admitting evidence that the insurer had set an internal "ease estimate" valuing the
plaintiffs claim at $300,000 but offered only $8,000 to settle the case).
                                                 14
judgment in a bad faith case where the value of the plaintiffs claim was fairly debatable and the

claims adjuster explained that the reserve was an "arbitrary amount" since she had no way of

evaluating the claim when she set it). Indeed, it would be odd for Beeler to determine what Robin's

claim was worth before FMH had all the medical records or had someone with a medical

background review the records. Whether Beeler's explanation is accurate might be a question of

fact, but her mere notation on reserves does not in itself establish bad faith.

       Second, FMH's decision not to interview Robin or ask her to undergo an IME does not

establish bad faith. By the time Robin made a claim for UIM benefits, she was represented by

counsel, her counsel did not suggest that FMH call Robin to conduct a recorded interview of her,

and her counsel likely would have strong misgivings about any such interview occurring without

his involvement. While never having done a recorded interview of Robin, FMH representatives

had prior conversations with Robin about the claim, none of which were improper. Doc. 20-1 at

6-13. The decision by FMH not to do a recorded interview of a represented party is not in itself

bad faith. Nor is it bad faith for FMH to have chosen to have a nurse do a records review in lieu

of an IME.^ FMH after all did not take the position, without an IME report, that Rohin was

malingering, was misdiagnosed, or had overtreated such that medical bills were not proximately

caused by the car accident.

       Third, the record is less than clear whether FMH did or did not consider the full amount of

Rohin's past medical expenses of approximately $87,000. Beeler's letter informing the Wiebers

of FMH's decision not to pay UIM benefits acknowledged that the medical bills totaled nearly

$87,000 but referenced "contractual adjustments" making the "related charges" just $43,548.46.

Doc. 20-12. The letter then concluded with the opinion that the $250,000 Progressive payment


^Robin underwent an IME at FMH's request on April 10, 2018, which is well after she brought
this lawsuit. Doe. 26 at ^ 29. The IME is not part ofthe record.
                                                 15
"fully compensates [Robin] for her injuries and ineonveniences." Doc. 20-12. Even ifFMH had
eonsidered the full amount of Robin's bills and had undervalued the cost of her future medieal

eosts as the estimate from Sanford seems to suggest, it remains fairly debatable whether Robin's

elaim was worth more than the $250,000 Progressive payment eombined with waiver of the

$10,000 in medical payments coverage. FMH may have been stingy, but a reasonable jury with
the information FMH had in late June 2017 eould have awarded $260,000 for Robin's injuries or

could have awarded more. The valuation ofRobin's claim in June 2017 as being at or alternatively

above $260,000 seems fairly debatable regardless of whether medieal expenses are taken to have
been $87,000 or eloser to $43,000.

       Fourth, the essenee of Robin's bad faith elaim seems to be that FMH undervalued the
damages the Wiebers eould recover for Robin's pain and suffering, loss of enjoyment of life,
aggravation of a preexisting condition, disability and disfigurement, future lost wages, loss of
earning capacity, and for Darin's loss of consortium. Doc. 25 at 16-18. The Wiebers assert that
FMH "wholly failed to eonsider" these potential damages, but that assertion is not entirely
accurate. The claims notes indieate that Beeler at least considered Robin's future lost wages. Doc.

20-1 at 2, and Heeler's note about inereasing the reserves says she made the increase "based on
the medieal bills, lost wages, out of paeket [sie] expenses and general damages." Doc. 20-1 at 5.
Beeler also submitted an affidavit after the Wiebers replied to FMH's motion for summary

judgment saying that FMH considered "general damages such as pain and suffering, disability and
 disfigurement,loss ofenjoyment oflife, and other general damages in valuing this ease." Doe. 31
 at^3. While Robin believes that FMH undervalued her potential damages,it is diffieult to quantify
 a potential jury iward with any eertainty. See Williams v. Hartford Cas. Ins. Co., 83 F. Supp. 2d
 567, 575(E.D. Pa. 2000)(noting that reasonable minds could differ in quantifying elaim for pain


                                                16
and suffering, loss of life's pleasures, and loss of consortium); Keefe v. Prudential Pron. & Cas.

Ins. Co.. 203 F.3d 218,226(3d Cir. 2000)("The pain and suffering/general damage elements of a

personal injury claim are inherently flexible and subject to different and potentially changing

evaluations." (cleaned up and citation omitted)); Bellville v. Farm Bureau Mut. Ins. Co.. 702

N.W.2d 468,482(Iowa 2005)(explaining that"an insurance company simply cannot be expected,

at its peril, to predict the exact amount ajury will award"). Moreover,some ofthe medical records

FMH filed appear inconsistent with Robin's testimony that, in the summer of 2017, she still had

"constant" ankle pain and difficulty with steps and uneven groimd. On June 7, 2017, Robin told

the physician's assistant(PA)to her surgeon that her pain was a 1 to 2"at its worst," although she

still had aching and burning discomfort with increased activity. Doc. 32-3 at 1. The PA's notes

say that Robin was "minimally symptomatic," and seemed "reassured with review of her x-rays as

well as physical exam review." Doc. 32-3 at 2. At a December 7, 2016 appointment with her

surgeon, Robin reported "just... a little bit of aching and swelling primarily after walking in the

morning time." Doc. 32-4 at 1. She also said that she used to have some difficulty with stairs but

that "her physical therapist has helped her with that quite a bit." Doc. 32-4 at 1. At a doctor's

appointment on July 27, 2016, Robin rated her ankle pain a zero out of ten. Doc. 32-5 at 2. As

for Robin's neck injury, there are no documents in the record suggesting a need for neck surgery

because ofthe accident.


       In addition to their argument about an inadequate investigation, the Wiebers include a

section in their brief entitled:"FMH's Additional Actions/Inactions Evidencing Bad Faith." Doc.

25 at 21. The Wiebers' main argument in this section is that FMH's delayed response to their

November 2016 letter asking FMH to "substitut[e] its draft or waiv[e] its subrogation rights" is

evidence of bad faith. But the Wiebers did not have a settlement offer from Progressive in



                                                17
November 2016, which is a condition precedent to receiving UIM benefits. See Dziadekv. Charter
Oak Fire his. Co.. 213 F. Supp. 3d 1150, 1163 (D.S.D. 2016)(a person seeking UIM coverage
must satisfy certain conditions precedent, including notifying the insurer of the insured s intent to
accept the underlying liability limits, allow the insurer an opportunity to exercise its
Sr.hmidt/r.lotbier rights, make a formal demand for UIM benefits, and show damages above the
limits ofthe underinsured motorist); Emn'rs Mut. Cos. v. Nordstrom,495 N.W.2d 855,857(Minn.
1993)("Until there has been a recovery fi-om the tortfeasor's insurer, the claimant's underinsured
claim simply has not matured."). Thus, while FMH should have responded to the letter out of
                                                                                         I



courtesy and under SDCL § 58-33-67, the letter didn't require FMH to exercise its
s;r.bmidt/r.1othier rights at that time. The Wiebers' notice to FMH triggering Schmidt/Clothier
came through a letter dated January 31, 2017, advising FMH that Progressive would pay its
$250,000 F^li'^y        jfFMTT approved and waived its Schmidt/Clothicr rights. Doe.20-3. FMH
through Beeler responded on February 8,2017,just nine days later, seeking additional information.
There was a 65-day delay after January 31,2017, before FMH waived its Schmidt/Clothier rights,
but 30 days of that time resulted from a delay in the Wiebers' counsel's response to FMH.
        When viewed in a light most favorable to the Wiebers, the evidence to justify a bad faith
 claim against FMH is thin. Whether the Wiebers' recoverable damages exceed $260,000 is
 certainly possible and perhaps probable, but still fairly debatable. FMH should have in courtesy
 and rmder statute responded to the November 14, 2016 letter from the Wiebers counsel, but
 conditions precedent to a UEM claim had not been met at that point. FMH could have started its
 investigation into the extent of Robin's injuries earlier, and perhaps by doing so FMH could have
 more rapidly waived its Schmidt/Clothier rights. Much of what the Wiebers contend constitutes
 bad faith reflects an extension beyond what South Dakota law thus far has recogmzed to be bad


                                                  18
faith. See Zochert.921 N.W.2d at 490(bad faith must involve"an insurance company consciously

engag[mg] in wrongdoing"(citation omitted)). But see Dakota. Minn. & E. R.R.. 771 N.W. 2d at

629-30 (bad faith question generally is one for finder of fact). If this Court allows a bad faith

claim to proceed to trial, this Court at a niinimum will bifurcate the case with trial ofthe contract

claim first. This Court wants to consider further, and perhaps will rule after hearing from counsel

at a pretrial conference, whether as a matter oflaw summary judgment should enter for FMH on

the bad faith claim.


       C. Count Ell: Intentional Infliction of Emotional Distress


       Plaintiffs alleging intentional infliction of emotional distress in South Dakota must show

four elements:


                 1. An act by defendant amounting to extreme and outrageous
                 conduct;
                 2. Intent (or recklessness) on the part of the defendant to cause
                 plaintiff severe emotional distress;
                 3. The defendant's conduct was the cause-in-fact of plaintiffs
                 distress; and
                 4. The plaintiff suffered an extreme disabling emotional response to
                 defendant's conduct.


Reeves v. Reiman. 523 N.W.2d 78, 83 (S.D. 1994)(citation omitted). South Dakota law sets a

high bar for showing extreme and outrageous conduct. Harris v. Jefferson Partners, L.P.. 653

N.W.2d 496, 500 (S.D. 2002) ("Proof under this tort must exceed a rigorous benchmark.");

Richardson v. Richardson. 906 N.W.2d 369,377(S.D. 2017)(explaining that the "high threshold"
                                                      \


for intentional infliction of emotional distress "prunes out nonmeritorious suits").         To be

actionable, the defendant's conduct"must be so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and be regarded as atrocious, and utterly

intolerable hi a civilized community." Fix v. First State Bank of Roscoe. 807 N.W.2d 612, 618

(S.D. 2011)(citation ormtted). Whether a defendant's conduct is extreme and outrageous enough


                                                 19
to permit recovery is initially a question for the trial court. Id^; Richardson v. East River Elec.
Power Coop.. Inc.. 531 N.W.2d 23,27(S.D. 1995). Only "[w]here reasonable men may differ, [is

it] for the jury ... to determine whether, in the particular case, the conduct has been sufficiently
extreme and outrageous to result in liability." Richardson. 531 N.W.2d at 27(citation omitted).
       The Wiebers claim that FMH engaged in extreme and outrageous conduct by denying

Robin's claim without a reasonable basis, failing to investigate and consider all possible elements

of damages, and engaging in other unspecified "actions and inactions." Doc. 25 at 34. For the
reasons discussed above,the Wiebers' bad faith claim is thin and may or may not survive summary

judgment. The alleged conduct that the Wiebers contend was bad faith was not "so extreme in
degree as to go beyond all possible bounds of decency, and be regarded as atrocious, and utterly
intolerable in a civilized community." Fix. 807 N.W.2d at 618.

        D. Count rV: Breach of Fiduciary Duty

        The Wiebers acknowledge that there is no separate cause of action for breach of fiduciary

duty in a first-party insurance case like this.^ Doc. 25 at 31 n.4; Haanen v. N. Star Mut. Ins. Co.,
1:16-CV-01007-CBK, 2016 WL 6237806, at *3 (D.S.D. Oct. 25, 2016). FMH is entitled to
summaryjudgment on Count IV ofthe Wiebers' complaint.

        E. Count V: Unfair or Deceptive Trade Practices




^Mystifyingly,the Wiebers' expert report opined in two conelusory sentences that FMH owed such
a duty to the Wiebers. Doc.27-8 at 9. The Wiebers' expert report also purports to express opinions
 that there is a viable intentional infliction of emotional distress claim and claim under § 58-33-67
 for unfair or deceptive trade practices. Doc. 27-8. If this Court allows a bad faith claim to get to
 thejury, any possible testimony by that expert will be confined and strictly regulated to ensure that
 the expert is not misinforming the jury about South Dakota law or what duties and obligations an
 insurance carrier has under South Dakota law.
                                                  20
        The Wiebers allege that FMH violated SDCL § 58-33-67 by not responding to the
November 2016 letter from their attorney within thirty days. Seetion 58-33-67 provides in relevant
part:

               In dealing with the insured or representative ofthe insured, unfair or
               deceptive aets or practices in the business of insurance include, but
               are not limited to, the following:
               (1) Failing to acknowledge and act within thirty days upon
                    communications with respect to claims arising under insurance
                    policies and to adopt and adhere to reasonable standards for the
                    prompt investigation of such elaims[.]

SDCL 58-33-67(1). The Wiebers recognize that § 58-33-67 does not provide them with a private
right ofaction. SDCL § 58-33-69("Nothing in §§ 58-33-66 to 58-33-69,inclusive, grants a private
right of action."); Anderson. 857 F. Supp. 2d at 908. They instead argue that FMH's alleged
violation of the statute is relevant to their bad faith claim.

        As discussed above, FMH should have responded to the November 2016 letter, but at the
time Progressive had not offered its limits of liability, so a requested response on waiver of
Sp.bmiflt/Clothier rights was premature. Once Progressive offered its liability limits and FMH was
so notified, FMH responded consistently to the Wiebers and their counsel within 30 days. Under
these circumstanees, the one-time violation of§ 58-33-67 is not separately actionable as an unfair
 trade practice. Anderson. 857 F. Supp. 2d at 908; see also id,("A violation of SDCL 58-33-
 67(1)—a provision that is focused on the adoption ofreasonable standards to provide for the timely
 investigation of claims—does not prove either prong of the South Dakota bad faith test."). The
 Wiebers don't have a private right of action under § 58-33-67.
         The Wiebers also argue that FMH's alleged violation of § 58-33-67 provides a basis for
 them to recover .attorney's fees. Section 58-33-46.1 of South Dakota's chapter on unfair trade
 practices reads:"Any person who claims to have been damaged by any act or practice declared to

                                                    21
be unlawful by this chapter shall be permitted to bring a civil action for the recovery of all actual

and consequential damages suffered as a result of such act or practice including reasonable

attorneys' fees to be set by the court." SDCL § 58-33-46.1. The Wiebers do not appear to have

sustained any damages from FMH not responding to the November 2016 letter. The Wiebers'

attorney had to write another letter to FMH in January to advise of Progressive's tender of its

$250,000 limits, which letter had to be sent to make a UIM claim regardless ofthe lack ofresponse

by FMH. The Supreme Court of South Dakota recently stated: "[WJhile SDCL 58-33-67(1) does

not by its own terms grant a private right ofaction according to SDCL 58-33-69, a violation thereof

provides a cause of action imder 58-33-46.1." W. Nat'l Mut. Ins. Co. v. TSP. Inc.. 904 N.W.2d

52,60(S.D. 2017). The Court held that the plaintiffin Western National could bring a claim for

attorney's fees fpr the insurer's violation of § 58-33-67(1) even though the Court determined that

the policy did not provide coverage. Id. at 60-61. It remanded the case to the trial court to

determine "what portion, if any," of the plaintiffs attorney's fees "occurred as a result of the

insurer's violations of § 58-33-67(1). Here, there appears to be few, if any, attorney's fees that

"occurred as a result of FMH's violation of § 58-33-67(1) by failing to respond to Wiebers'

counsel's November 2016 letter. This Court would prefer to hear from counsel at the pretrial

conference and motion hearing as to what, if any, claim under § 58-33-67(1) remains in light of

this Opinion and Order.

                 F. Count VI: Punitive Damages

       Count VI of the Wiebers' complaint seeks punitive damages under SDCL § 21-3-2. That

section reads:


                 In any action for the breach of an obligation not arising from
                 contract, where the defendant has been guilty of oppression, fraud,
                 or malice, actual or presumed, or in any case of wrongful injury to
                 animals, being subjects of property, committed intentionally or by

                                                 22
               willful and wanton misconduct, in disregard of humanity, the jury,
               in addition to the aetual damage, may give damages for the sake of
               example, and by way of punishing the defendant.

SDCL § 21-3-2. FMH argues that the Wiebers don't have a claim for punitive damages heeause

it is entitled to summary judgment on all of the Wiebers' other claims. Because this Court is

reserving ruling on summary judgment on a part of the Wiebers' bad faith elaim, this Court will

likewise defer entry ofsummary judgment on the punitive damages elaim.

               G. Count VII: Attorney's Fees

       Count VII ofthe Wiebers' eomplaint requests attorney's fees under SDCL § 58-12-3. FMH

seeks summary judgment on this elaim, arguing that the Wiebers ean't reeover attorney's fees

under § 58-12-3 heeause FMH did not aet vexatiously or unreasonably by denying Robin's UIM

elaim. See SDCL § 58-12-3 (providing for attorney's fees if the insurer's refusal to pay the full

amount of a loss was "vexatious or without reasonable eause" and "judgment or an award is

rendered for plaintiff'). This Court has eoncluded that it was fairly debatable in June 2017 whether

Robin's damages elaim was worth more than $250,000 plus waiver of the $10,000 medieal

payments extended.

       A plaintiff can reeover attorney's fees under § 58-12-3 for a breach of contract claim but

not for a had faithuclaim. Kirchoff 997 F.2d at 406-07(8th Cir. 2003)(concluding that § 58-12-

3 does not allow recovery ofattorney fees for a sueeessful tort elaim ofbad faith heeause the statute

only apphes to breach of contract claims); Brooks v. Milbank Ins. Co., 605 N.W.2d 173, 179—80

(S.D.2000)(limiting an award offees under § 58-12-3 to those attributable to an insured's eontract

elaim "and not those fees directly attributable to the tort aetion of first party bad faith refusal to

pay"). If the Wiebers were to reeover on their breaeh of contraet elaim, they eould potentially

recover attorney's fees under § 58-12-3 even ifthis Court determines that FMH as a matter oflaw


                                                 23
did not act in bad faith. As the Eighth Circuit has explained "a jury's adverse finding on a bad
faith claim does not, as a matter oflaw, preclude a trial court from awarding attorney's fees under
§ 58-12-3." Trion v. W.Nat'l Mut. Ins. Co..664 F.3d 1200,1206(8th Cir. 2011). Instead, courts
"should undertake a separate analysis to determine whether the insurer's refusal to pay was
vexatious or without reasonable cause in those cases where a jury finds an insurer did not act in

bad faith." Id,; see also jd at 1207 (finding no clear error in district court's decision, after jury
rejected the plaintiffs bad faith claim, to award attorney's fees under § 58-12-3 where the
insurance company offered to settle the claim for well below what the insurer believed the claim
was worth); id,("An award of fees under § 58-12-3 is warranted where the insurer made an
inadequate investigation of plaintiffs loss."(citation omitted)); Biomestad v. Progressive N. Ins.
Co.. 664 F.3d 1195, 1199-1200(8th Cir. 2011)(concluding that district court did not clearly err
in awarding attorney's fees under § 58-12-3 even though the jury did not find bad faith where,
among other conduct, the insurer offered to settle with its insured in an amount less than it valued
her claim). Thus,summaryjudgment on the attorney fee claim would be premature and is denied.
                H, Motion to Bifurcate

        Rule 42(b) of the Federal Rules of Civil Procedure allows district courts to try claims or
issues separately "[f]or convemence, to avoid prejudice, or to expedite and economize. Fed. R.
 Civ. P. 42(b). District courts have hroad discretion to bifurcate under this Rule, but they should
 consider the "preservation of constitutional rights, clarity, judicial economy, the likelihood of
inconsistent results and possibilities for confusion." Q'Dell v. Hercules, Inc., 904 F.2d 1194,
 1201-02(8th Cir. 1990). As the moving party,FMH must show the need for separate trials. Athey
 V. Farmers Ins. Exch.. 234 F.3d 357, 362(8th Cir. 2000)(holding that district court did not abuse

 its discretion by declining to bifurcate claims because the movant did not show prejudice).


                                                  24
       FMH argues that the breaeh ofeontraet claim must be tried separately from the other claims

to avoid prejudice and promote judicial economy. It points out that the breaeh of contract claim

could be dispositive ofthe Wiebers' ease and argues that hying all the claims together would more

than double the time for trial. FMH also contends that it would be prejudiced if all claims are tried

together because the jury would hear evidence about Progressive's settlement with Robin and

FMH's reserves, and because the jury could have difficulty keeping track of what information was

and was not available to FMH when it decided to deny Robin's claim for UIM benefits. The

Wiebers disagree, arguing that separate trials would be inefficient because the evidence on all

claims overlaps and that courts have rejected the arguments of prejudice that FMH makes here.

The Wiebers also argue that separate trials would prejudice them because they would be required

to pay twice for testimony by medical providers and experts and would have to miss work on two

occasions.


       For the reasons explained above, this Court will bifurcate the contract action from any trial

of a bad faith claim. The bad faith claim is supported by thin evidence, and indeed this Court has

it under advisement whether summary judgment should enter on that claim. Trial of the amount

to compensate Robin for personal injuries is readily separable from trial of the alleged bad faith

through deficient investigation. If this Court allows the bad faith claim to survive summary

judgment, it seems possible, and indeed efficient, to stage the trial in two halves before the same

jury to avoid needing to call medical providers twice,

in.    Conclusion


       For the reasons explained, it is

       ORDERED that FMH's motion for partial summary judgment. Doc. 16, is granted in part

and denied in part. It is further



                                                 25
       ORDERED that, if this Court does not enter summary judgment on all elaims other than

the breaeh of eontract claim, FMH's motion to bifurcate. Doe. 21,is granted. It is further

       ORDERED that the parties contact this Court's judicial assistant to set a conference call

with the Court to schedule a pretrial conference and trial.

       DATED this 13*** day of December, 2019.

                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              UNITED STATES DISTRICT JUDGE




                                                26
